354 F.2d 686
UNITED STATES of America, Appellant,v.Mary J. MARTIN et al., Appellees.
No. 22267.
United States Court of Appeals Fifth Circuit.
January 5, 1966.

Alan S. Rosenthal, Lawrence R. Schneider, Attys., Dept. of Justice, Washington, D. C., John W. Douglas, Asst. Atty. Gen., William Wayne Justice, U. S. Atty., Washington, D. C., for appellant.
James R. Hubbard and Wheeler, Watkins, Hubbard & Patton, Texarkana, Tex., for appellee.
Before JONES and BROWN, Circuit Judges, and DYER, District Judge.
PER CURIAM:


1
The appellee, Mary J. Martin, was seriously injured while working at the Lone Star Ordnance Plant, owned by the United States and operated by Day & Zimmerman, Inc., under a cost-plus fixed-fee contract. She brought suit against the United States under the Federal Tort Claims Act, 28 U.S.C.A. §§ 1346(b), 2671 et seq. The Government appeals from a judgment for Mrs. Martin. It asserts two grounds of error: first, that the court erred in finding the Government negligent, and second, in holding that the doctrine of res ipsa loquitur applied. The development of the law would not be advanced by an extended opinion discussing the application of legal principles to the facts as developed by the evidence. It is enough that we say that the determinations of the district court reflected in its findings and conclusions justify the judgment which was entered. The judgment is


2
Affirmed.